DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit configured to acquire waste . . “; and “a control unit configured to specify a . . .” in claims 1, 8 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0272073 A1 to CHEN.
Regarding claim 1, CHEN discloses a waste collecting device (Fig. 1, waste collection device 1) comprising: an inlet unit (Para [0014], wherein the temporary storage box 21 is provided with a feeding port, and the collecting box 22 is provided with an inlet); an acquisition unit (Fig. 1, acquisition device 30) configured to acquire waste information on waste thrown into the inlet unit (Para [0039], at block S401, an image of garbage in the temporary storage box 21 of the garbage collecting device 20 is acquired); and a control unit (Fig. 1, Control unit 10) configured to specify a category of the waste based on the waste information (Para [0041], wherein, at block S402, the image is analyzed to obtain a first classification information, as specifying category, of the garbage), determine whether the category of the waste matches a predetermined category (Para [0043], wherein at block S403, it is determined whether the first classification information from the image matches the recycling category of the garbage collecting device 20.), and output a determination result via an output unit (Para [0043-0045], wherein if yes, the process proceeds to block S404; if no, the process proceeds to block S405. At block S404, the collecting box 22 is controlled to be opened, as result of output, so that the collecting box 22 receives the garbage).
Regarding claim 2, CHEN discloses wherein the control unit is configured to authenticate a user who throws the waste into the inlet unit (Para [0036], wherein the matching module 107 matches the image of user with a preset user database to obtain an identity of the user.), and to provide an incentive to the user in a case where the category of the waste matches the predetermined category (Para [0079], wherein After the user's identity and garbage placement information are recorded in the credit system, the user can be urged to manage his credit and raise the awareness of garbage classification. Furthermore, the user's willingness for garbage classification can be enhanced through commercial rewards).
Regarding claim 8, CHEN discloses a building provided with a waste collecting device (Fig. 1, waste collection device 1, and wherein the building is treated as intended use of the device), wherein the waste collecting device comprises: an inlet unit (Para [0014], wherein the temporary storage box 21 is provided with a feeding port, and the collecting box 22 is provided with an inlet); an acquisition unit (Fig. 1, acquisition device 30) configured to acquire waste information on waste thrown into the inlet unit (Para [0039], at block S401, an image of garbage in the temporary storage box 21 of the garbage collecting device 20 is acquired); and a control unit (Fig. 1, Control unit 10) configured to specify a category of the waste based on the waste information (Para [0041], wherein, at block S402, the image is analyzed to obtain a first classification information, as specifying category, of the garbage), determine whether the category of the waste matches a predetermined category (Para [0043], wherein at block S403, it is determined whether the first classification information from the image matches the recycling category of the garbage collecting device 20.), and output a determination result via an output unit (Para [0043-0045], wherein if yes, the process proceeds to block S404; if no, the process proceeds to block S405. At block S404, the collecting box 22 is controlled to be opened, as result of output, so that the collecting box 22 receives the garbage).
Regarding claim 9, CHEN discloses wherein the control unit is configured to authenticate a user who throws the waste into the inlet unit (Para [0036], wherein the matching module 107 matches the image of user with a preset user database to obtain an identity of the user), and to provide an incentive to the user in a case where the category of the waste matches the predetermined category (Para [0079], wherein After the user's identity and garbage placement information are recorded in the credit system, the user can be urged to manage his credit and raise the awareness of garbage classification. Furthermore, the user's willingness for garbage classification can be enhanced through commercial rewards).
Regarding claim 15, CHEN discloses a method executed by a waste collecting device (Fig. 1, waste collection device 1, and wherein the building is treated as intended use of the device) including an inlet unit (Para [0014], wherein the temporary storage box 21 is provided with a feeding port, and the collecting box 22 is provided with an inlet), an acquisition unit (Fig. 1, acquisition device 30), and a control unit (Fig. 1, Control unit 10), the method comprising: acquiring, by the acquisition unit, waste information on waste thrown into the inlet unit (Para [0039], at block S401, an image of garbage in the temporary storage box 21 of the garbage collecting device 20 is acquired); specifying, by the control unit, a category of the waste based on the waste information (Para [0041], wherein, at block S402, the image is analyzed to obtain a first classification information, as specifying category, of the garbage); determining, by the control unit, whether the category of the waste matches a predetermined category (Para [0043], wherein at block S403, it is determined whether the first classification information from the image matches the recycling category of the garbage collecting device 20.); and outputting, by the control unit, a determination result via an output unit (Para [0043-0045], wherein if yes, the process proceeds to block S404; if no, the process proceeds to block S405. At block S404, the collecting box 22 is controlled to be opened, as result of output, so that the collecting box 22 receives the garbage).
Regarding claim 16, CHEN discloses the method further comprising: authenticating, by the control unit, a user who throws the waste into the inlet unit (Para [0036], wherein the matching module 107 matches the image of user with a preset user database to obtain an identity of the user); and providing, by the control unit, an incentive to the user in a case where the category of the waste matches the predetermined category (Para [0079], wherein after the user's identity and garbage placement information are recorded in the credit system, the user can be urged to manage his credit and raise the awareness of garbage classification. Furthermore, the user's willingness for garbage classification can be enhanced through commercial rewards).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of US 2014/0379588 A1 to Gates et al *hereinafter ‘Gates’)
Regarding claims 6, 13 and 19, CHEN does not specifically disclose wherein the waste information includes information on a material contained in the waste, which is specified using at least one of a metal detection device and an X-ray inspection device. Gates discloses the waste information includes information on a material contained in the waste, which is specified using at least one of a metal detection device and an X-ray inspection device (Para [0018-0019], wherein the content sensor 200 is preferably an optical sensor configured to record images, but can alternatively be an audio sensor (e.g., microphone), an electromagnetic sensor (e.g., a magnet or coil, etc.), . . metal detector, or any other suitable sensor. . . . [0019] The content sensor 200 of the monitoring system 100 can additionally be coupled with one or more emitters that are configured to emit electromagnetic signals, audio signals, compounds, or any other suitable interrogator that the content sensor 200 is configured to measure. Alternatively, the content sensor 200 can measure signals from the ambient environment. Examples of content sensor-emitter pairs include LIDAR systems, time-of-flight systems, ultrasound systems, radar systems, X-ray systems, or any other suitable system. CHEN and Gates are combinable because they both disclose waste/recycling management. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the waste information including information on a material contained in the waste, which is specified using at least one of a metal detection device and an X-ray inspection device of Gates’ method/device with CHEN’s in order to monitor the content of the waste container by recording measurements 30 of the waste 10 (Para [0018]).
Regarding claims 7, 14 and 20, in the combination of CHEN and Gates, Gates further discloses wherein the control unit is configured to determine that the category of the waste does not match the predetermined category in a case where the waste contains a material not satisfying a condition determined according to the predetermined category (Para [0071], wherein Characterizing the content can include categorizing the content by material, object, parameter, or based on any other suitable category, wherein the material, object, and parameter are the metrics.).

Allowable Subject Matter
Claims 3-5, 10-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, CHEN and Gates, does not disclose:
. . .  wherein the control unit is configured to: authenticate a user who throws the waste into the inlet unit; store, in a storage unit, for each of a plurality of users living in an apartment complex, a number of times that or a frequency at which a category of waste thrown into the inlet unit by each user within a predetermined period matches the predetermined category; and determine a maintenance fee of the apartment complex, issued for each of the users, based on the number of times or the frequency, of claims 3, 10 and 17 combined with other features and elements of the claim;
. . .  the waste information includes information on a temperature of the waste, detected by a temperature detection device; and the control unit is configured to output a warning via the output unit in a case where the temperature of the waste is equal to or higher than a reference value, of claims 4, 11 and 18 combined with other features and elements of the claim;
. . .  the waste information includes an X-ray fluoroscopic image of the waste, generated by an X-ray inspection device; and the control unit is configured to specify an article contained in the waste based on the X-ray fluoroscopic image, and to determine that the category of the waste does not match the predetermined category in a case where the waste contains an article not satisfying a condition determined according to the predetermined category, of claims 5 and 12 combined with other features and elements of the claim.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662